Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS


No. 15-BS-1168

IN RE: MARGAUX D. HALL,
                            Respondent.                      Board Docket No. 15-BD-038
Bar Registration No. 990435                                  BDN: 62-12, et al.

BEFORE: Beckwith and Easterly, Associate Judges, and Farrell, Senior Judge.

                                            ORDER
                                   (Filed - December 10, 2015)

       Upon consideration of the petition of the Board on Professional Responsibility pursuant
to D.C. Bar R. XI, § 13 (c), to suspend respondent based on her claim of disability and Bar
Counsel having interposed no objection thereto, it is hereby

        ORDERED that respondent is indefinitely suspended from the practice of law in the
District of Columbia, effective immediately, and that any pending matters be held in abeyance
pursuant to D.C. Bar R. XI, § 13 (e) until further order of the court pursuant to D.C. Bar R. XI, §
13 (c). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with
the provisions of D.C. Bar R. XI, § 13 (g), and it is

       FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C.
Bar R. XI, §§ 14 and 16, relating to suspended attorneys; and it is

       FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C.
Bar R. XI, § 14 (g) with the court and the Board and shall serve a copy of the affidavit on Bar
Counsel.

                                              PER CURIAM